Citation Nr: 1315727	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  08-34 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	LaVan & Neidenberg, Attorneys at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969, to include service in the Republic of Vietnam

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In September 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO.  A transcript of this hearing is of record.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  That period of time has lapsed, and no additional evidence has been received. 

The issues of entitlement to a total disability rating based on individual unemployability due to service-connected disability and entitlement to service connection for a dental disorder for the purposes of entitlement to VA outpatient dental treatment were raised by correspondence received from the Veteran in January 2011.  These issues have not been developed for appellate review and are therefore referred to the RO for appropriate disposition.

The record reflects that the RO has characterized the Veteran's psychiatric claim as a claim for service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.  As is discussed in more detail below, the medical evidence of record in this case indicates that the Veteran has been diagnosed with various mental health disorders during the period of this appeal, including PTSD and depression.  The Board has therefore recharacterized the Veteran's psychiatric claim accordingly. 

The Board also notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  Review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder (to include PTSD) is REMANDED to the RO.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed May 1997 rating decision continued a prior denial of service connection for PTSD on the basis that there was no verified stressor to support a diagnosis of PTSD related to the Veteran's service.

2.  Evidence received since the May 1997 rating decision includes evidence that is neither cumulative to, nor redundant of, the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for PTSD.
CONCLUSIONS OF LAW

1.  The May 1997 rating decision, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2012).

2.  New and material evidence has been received, and the claim seeking entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With respect to the issue of whether new and material evidence has been received sufficient to reopen the claim for service connection for PTSD, the RO had a duty to notify the Veteran what information or evidence was needed in order reopen his claim.  In the decision below, the Board has reopened the Veteran's claim, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires a medical diagnosis of the disorder, credible supporting evidence that the claimed in- service stressor actually occurred, and a link, as established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy" or was a POW as established by official records, including recognized military combat citations or other supportive evidence.  If the VA determines that the veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions or hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, VA determines that the veteran did not engage in combat with the enemy or was a POW, or that the veteran engaged in combat with the enemy or was a POW, but the alleged stressor is not combat or POW related, the veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 (1997). 

Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

Generally, a claim which has been denied in a final unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Here, the Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). The Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the issue adjudicated herein.

The Veteran originally filed his claim for service connection for PTSD in October 1993.  In the October 1994 rating decision, the RO denied service connection for PTSD on the basis that, while the evidence showed a current diagnosis of PTSD, the Veteran did not have combat service or any verified stressors to support that diagnosis.  The Veteran did not appeal this decision.

In 1996, the Veteran submitted a new claim.  In the May 1997 rating decision, the RO continued the prior denial of service connection for PTSD because the Veteran had no combat service or any verified stressors to support a diagnosis of PTSD.  The Veteran did not appeal the May 1997 decision. 

The evidence of record at the time of the May 1997 rating decision included the Veteran's service treatment records which do not show that any psychiatric disorder was diagnosed during service, and the Veteran's military personnel records, which do not show any combat service.  Post-service medical records, to include February 1994 and December 1996 VA examination reports, show that the Veteran had been diagnosed with PTSD.  In October 1993, February 1994, and January 1997, the Veteran submitted statements attesting to his in-service stressor events.  The stressors described included: coming under attack in Long Binh during his first week in Vietnam; shooting a man who was stealing ammunition; being attacked by rockets while in a bunker; having a grenade or rocket land at his feet but not explode; "W" being hit by a rocket while in a tank in 1968; hearing that a unit nearby had been killed when their throats were cut; killing five enemy soldiers while on patrol and cutting off their ears and genitals; being attacked at Khe Sahn and watching his friends get shot; and being locked in a village and hiding from the enemy for a week in a wooden box.

In June 2004, the Veteran submitted a new claim seeking service connection for PTSD.  A March 2005 rating decision declined to reopen the claim seeking service connection for PTSD.  The Veteran submitted additional evidence in December 2005.  In particular, he submitted a statement indicating that he killed an enemy soldier at an ammunition dump in Ban Me Thuot in September 1968 and that the rocket that landed at his feet but did not go off was also at Ban Me Thuot in November 1968.  These statements were the first evidence of record to identify the dates and locations of two alleged stressors.  The Board finds that this was material evidence, new to the claims file, which prevented finality from attaching to the March 2005  rating decision.  See 38 C.F.R. § 3.156(b).  The RO then issued another rating decision in November 2006, again declining to reopen the claim seeking service connection for PTSD.  The Veteran appealed.

Evidence received since the last final rating decision in May 1997 includes VA medical records and the Veteran's statements.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the May 1997 rating decision and finds that the Veteran's lay statements, taken together with the rest of the evidence of record, constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for PTSD.  This evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board notes that the Veteran's statements regarding stressful events that he witnessed in Vietnam provide additional details pertaining to the alleged existence of an in-service stressor.  In particular: the December 2005 statement that he killed an enemy soldier at an ammunition dump in Ban Me Thuot in September 1968 and the rocket that landed at his feet but did not go off was also at Ban Me Thuot in November 1968; and a July 2006 statement that we was placed on body detail upon arriving in Vietnam and had to remove bodies from Hamburger Hill for one week with two squadrons of the 4th Division. 
The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Presuming its credibility, the Board finds this evidence is material because it relates to an unestablished fact necessary to substantiate the claim.  The additional evidence provides more details regarding alleged stressors. 38 C.F.R. § 3.156(a).  The Veteran's statements elaborate upon his prior reports and contain additional details pertaining to his alleged stressors.  As in this case, new evidence raises a reasonable possibility of substantiating the claim if, when considered with the evidence already of record, it would trigger the Secretary's duty to assist by providing a medical examination and opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108.  However, further development must be conducted before the Board may address the underlying claim for service connection for this disability.


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened, and to this extent only, the appeal is granted. 


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In this case, the Veteran contends that his current psychiatric disorders, including his claimed PTSD, are related to various stressful and traumatic events in service in Vietnam.  His service treatment records are negative for any complaints, treatment, or diagnosis of PTSD or other psychiatric disorder (to include depression).  However, post-service VA treatment records document diagnoses of PTSD and a depressive disorder. 

Thus, the Board concludes that a VA examination and medical opinion are necessary to determine whether the Veteran has a current psychiatric disorder, to include PTSD, and if so, whether such a disorder is related to his military service.  In this regard, and as previously noted herein, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  However, the Veteran has not been provided the revised provisions of 38 C.F.R. § 3.304(f).  Therefore, upon remand, the Veteran should be notified of the amended regulation, and the claim should be considered under those provisions.

Accordingly, this case is REMANDED to the RO for the following actions: 

1.  Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

2.  Request that the Veteran identify the names, addresses, and approximate dates of treatment for any VA and non-VA health care providers who have treated him for a psychiatric disorder.  The Board is particularly interested in records of any recent VA psychiatric treatment that the Veteran has received.  After obtaining any necessary authorization from the Veteran, attempt to obtain copies of pertinent treatment records identified by the Veteran in response to this request that are not already contained in the claims file. Any negative search result should be noted in the record and communicated to the Veteran.  All such available records should be associated with the Veteran's file.  

3.  Then, the Veteran should be afforded a VA examination to determine the nature and etiology of any and all psychiatric disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD subscales.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should identify all current psychiatric disorders, to include whether the Veteran has PTSD and/or a depressive disorder.  For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not (a 50 percent or better probability) the disorder is causally or etiologically related to the Veteran's military service. 

With respect to PTSD, the examiner should be provided with a summary of any verified in-service stressors and must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered in determining whether exposure to an in-service stressor has resulted in PTSD. If there is a verified stressor or if there is a stressor related to fear of hostile military or terrorist activity consistent with the Veteran's service, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied. If the PTSD diagnosis is appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  When the development has been completed, adjudicate the claim for service connection for a psychiatric disability, to include PTSD. If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. The SSOC should set forth the provisions of the amended version of 38 C.F.R. § 3.304.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


